Case: 16-51143      Document: 00513903719         Page: 1    Date Filed: 03/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-51143
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 8, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CAROL JOHNENE MORRIS,

                                                 Defendant-Appellant


               Appeal from the United States District Court for the
                   Western District of Texas, Midland Odessa


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Carol Johnene Morris, former federal prisoner # 76547-080 and current
Texas prisoner # 1681899, moves to proceed in forma pauperis (IFP) in her
appeal from the district court’s order denying her request for issuance of a writ
of coram nobis. The district court concluded that Morris failed to allege “sound
reasons” to explain why she did not earlier seek appropriate relief under 28
U.S.C. § 2255 and that she failed to exercise “reasonable diligence” in seeking
prompt relief. Morris also moves to file a corrected brief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51143     Document: 00513903719      Page: 2    Date Filed: 03/08/2017


                                  No. 16-51143

      The district court’s basis for denying relief remains unchallenged on
appeal. In order to satisfy the requirements for filing a writ of coram nobis,
the movant must present “sound reasons” for “failure to seek appropriate
earlier relief.” United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998) (internal
quotation marks and citation omitted). Although pro se briefs are liberally
construed, even pro se litigants must brief arguments in order to preserve
them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Because Morris has
not briefed this issue, she has abandoned it. See Brinkmann v. Dallas Cty.
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Morris has not shown that her appeal involves legal points
arguable on their merits, leave to proceed IFP is DENIED. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous, it is
DISMISSED. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH
CIR. R. 42.2. Her motion to file a corrected brief is GRANTED.
      The instant motion is Morris’s second attempt in recent years to appeal
the denial of a petition for writ of coram nobis. The arguments raised in
Morris’s brief and in the district court mirror those raised in Morris’s prior
petition for writ of coram nobis. Because Morris has ignored this court’s prior
warnings against frivolous or repetitive filings, she is ORDERED to pay a
sanction of $100 to the clerk of this court. She is BARRED from filing any
pleading challenging her 1997 conviction and sentence in this court or any
court subject to this court’s jurisdiction until the sanction is paid in full unless
she first obtains leave of the court in which she seeks to file her pleadings.
Morris is further WARNED that any future frivolous, repetitive, or otherwise
abusive filings will subject her to additional and progressively more severe
sanctions, which may include dismissal, monetary sanctions, or further
restrictions on her ability to file pleadings in this court or any court subject to



                                         2
    Case: 16-51143   Document: 00513903719     Page: 3   Date Filed: 03/08/2017


                                No. 16-51143

this court’s jurisdiction. Morris is again CAUTIONED to review any pending
appeals and actions and move to dismiss any that are frivolous, repetitive, or
otherwise abusive.




                                      3